Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the analysis provided in the Remarks dated 01/19/2021 and amended claims associated therewith, and concurrently finds the claims to be eligible under §101.  
The claims comprise statutory categories of invention including a process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  Per Prong Two of Step 2A, the claims recite additional elements that integrate the exception into a practical application of inter alia configuring multiple nodes in the utility network for conducting electricity to consumers; 6electronically storing historical node failure data identifying failures of nodes among the multiple nodes; 8electronically storing historical weather data identifying weather conditions during the past failures; 10 121416for each node in the multiple nodes, calculating a node criticality based on a network-reliability analysis and interconnections among the multiple nodes; 18for each node in the multiple nodes, calculating a node failure probability by: 20determining a susceptibility of the node  to weather-induced failures based on the historical weather data 22and the historical node failure data, determining a node-specific weather forecast for the node  24 based on the  weather forecast information, and 26determining the node failure probability  based on the node-specific weather forecast  28and the susceptibility of the node to a weather-induced failure; using the calculated  node criticalities and  node ORA18-0466 Amendment C (Final OAR).docx 2failure probabilities to generate  a deployment plan for deploying repair crews to one or more of the multiple nodes  in preparation 32for the upcoming weather event; and displaying  the deployment plan to personnel in an emergency 34response center who use the deployment plan to deploy the repair crews.   In short, a specialized deployment plan is produced for configuring utility network nodes that incorporates determining specific node failure probabilities based on electronically stored 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/              Primary Examiner, Art Unit 3623